Title: To James Madison from Rufus King, 16 March 1803 (Abstract)
From: King, Rufus
To: Madison, James


16 March 1803, London. No. 84. “Couriers last evening arrived at the french Ambassadors from Paris, and at the same Time a Messenger from Lord Whitworth: they left Paris after the communication of the Kings Message to Parliament of the 8th. instant had been received there. General Andreossi and the Dutch Ambassador both told me to day that for the purpose of taking away the pretext for War (as they expressed themselves) arising out of the Colonial Expeditions preparing in the Dutch and French Ports, the Expedition to Louisiana has been countermanded, and will not now proceed.”

“The Answer from Paris it is understood professes a sincere desire of Peace, demands the immediate fulfilment of the Stipulations of the Treaty of Amiens, and precise explanations why the Evacuation of Malta has been hitherto delayed. It likewise alludes to the Kings Message, and insinuates that it is impossible to imagine that it can be believed that the proposed armament can have any influence upon the determinations of France.”
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 2 pp. Marked duplicate. In a clerk’s hand, signed by King. Docketed by Wagner as received 8 May. Printed in King, Life and Correspondence of Rufus King, 4:228.


